Citation Nr: 1408944	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 Travel Board hearing conducted at the RO.  A transcript is of record.

The Veteran had initiated appeals of numerous other claims denied by the RO in the October 2009 decision.  However, by his VA Form 9 in October 2011 he elected not to perfect an appeal of those claims, instead informing in an accompanying statement that he was withdrawing those claims.  In the absence of a substantive appeal, those appeals were not perfected, and hence not before the Board for appellate review.  38 C.F.R. § 20.200 (2013).  

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral hearing loss developed in service.

2.  Tinnitus developed in service.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013).

2. The criteria for service connection for tinnitus are met are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102  , 3.156(a), 3.159, 3.326(a) (2011). 

The Board herein grants the Veteran's appealed claims.  Hence, there is no reasonable possibility that any notice or development assistance would further these claims the subject of this appeal.

II.  Claims for Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran has testified that he has had hearing loss and tinnitus since service, and more specifically since an engine room boiler explosion.  He additionally testified, in effect, that he was exposed to significant noise performing ship engine room work as his usual duties in service in the Navy, with his hearing loss and tinnitus attributable to that excess noise exposure.  

The Veteran's service personnel records, submitted lay statements from fellow soldiers, and submitted photographs from service amply document his duties working on ship engines.  However, the Veteran's service separation examination in July 1969 only provided a whispered voice test, and no other hearing testing was administered following the Veteran's service entry.  The Board does not consider the findings of that whispered voice test to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The medical documentation from service differs somewhat in its characterization of the incident which the Veteran characterized as a boiler explosion.  In the December 1965 hospitalization record, the incident is described as the boiler having "flashed back causing burns."  Indeed, the damage treated at the time consisted of superficial burns about the face and eyelids which were noted to be "first degree burns," as well as "partial loss of eyebrows and eyelashes" and "2-3 punctate erosions on both corneas."  Significant blast injuries more consistent with a boiler explosion are not in evidence.  

Thus, the December 1965 incident does not appear to have been a very loud or concussive-type explosion as might potentially result in permanent hearing damage or tinnitus.  The Board will not hazard to seek a medical opinion on this question, however, since the Board ultimately finds that the Veteran's in-service occupational exposures are sufficient to support the appealed claims.  Cf., Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).

The claims file contains no record of hearing acuity testing prior to the Veteran's February 2009 claim submission.  Indeed, in a July 2009 audiological case history which the Veteran provided, he informed that he had not been evaluated by a doctor for his hearing problem.  

The Veteran was afforded a VA examination in July 2009 addressing his hearing loss and tinnitus.  The examiner noted the Veteran's records, and observed that the Veteran was only administered the above-noted whispered voice test upon service separation.  On authorized audiometric testing for the July 2009 examination, pure tone thresholds in decibels at corresponding hertz levels were as follows:  in the right ear, 15 decibels at 500 hertz, 25 at 1000 hertz, 35 at 2000 hertz, 50 at 3000 hertz, and 55 at 4000 hertz; in the left ear, 10 at 500 hertz, 20 at 1000 hertz, 35 at 2000 hertz, 55 at 3000 hertz, and 55 at 4000 hertz.  These findings meet 38 C.F.R. § 3.385 criteria for current hearing loss disability in each ear.  

The VA examiner was unable to provide an opinion whether it was at least as likely as not that the Veteran's hearing loss was related to service without resorting to speculation.  She explained that this was due to the absence of reliable testing of hearing acuity from service.  

Because the Veteran is competent to address his lay-perception of hearing loss, his statements are competent to support the presence of hearing loss from service.  Jandreau.  Evidence of record does not significantly impairing or impeaching his credibility.  Hence, the Board finds his statements reasonably credible and supportive of his claims.  Caluza.  

The Veteran has testified, in effect, that he was not exposed to excess noise recreationally post-service, and also was not exposed to excess occupational noise following service.  Post-service treatment and examination records reflect that the Veteran has worked as a rail road mechanic following service.  The Veteran has testified that this consists of work on engines out-of-doors, and with the engines not running, and hence there is limited excess noise associated with the occupation.  He also testified to wearing hearing protection, while wearing no such protection in service.  Submitted photographs from service support this, showing the Veteran working on ship engines without hearing protection.  

The evidentiary record is unavoidably incomplete, without the preferred presence of documentation of hearing loss from service.   However, the lay, medical, and documentary evidence of record support the conclusion that it is at least as likely as not that the Veteran's bilateral hearing loss originated in service.  Thus, affording the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert.

At the July 2009 VA audiology examination, the examiner noted that the Veteran reported having "bilateral ringing that he hears daily for a few seconds to a few minutes at a time."  The examiner noted, however, that such non-continuous ringing did not meet the "clinical definition" of tinnitus.  However, at his hearing before the undersigned the Veteran clarified that he had the ringing at all times, but that it rose to a disturbing level only intermittently.  The VA examiner did not address such a continuous yet variable ringing or whether such ringing would meet the "clinical definition" of tinnitus.  It appears sufficient, for purposes of the present adjudication, that some portion of the ringing is continuous.  The inherently subjective nature of tinnitus and the Veteran's credibility in this case thus serve as sufficient basis to support the presence of tinnitus.  

The Board accordingly finds that the evidence preponderates to favor the presence of tinnitus since service, so that service connection is warranted.  38 C.F.R. § 3.303. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


